Citation Nr: 0509082	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, including as secondary to a service-connected 
right knee disability.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972, from July 1972 to June 1977, from December 1978 to 
December 1982, and from October 1983 to November 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Albuquerque, 
New Mexico which, in pertinent part, determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disability, and which 
denied an increase in a 20 percent rating for degenerative 
disc disease of the lumbar spine.  A personal hearing was 
held before an RO hearing officer in October 2002.  

In a January 2004 decision, the Board determined that new and 
material evidence had been presented to reopen a previously 
denied claim for service connection for a left knee 
disability, and remanded the issues of entitlement to service 
connection for a left knee disability and entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.  In the January 
2004 decision the Board also denied an increased rating for 
the service connected right knee disability.  


FINDINGS OF FACT

1. Service connection is in effect for traumatic arthritis of 
the right knee and disc disease of the lumbosacral spine.  

2.  The left knee disability is causally related to the 
service connected right knee disorder.

3.  The veteran's service-connected low back disability is 
manifested by no more than moderate limitation of motion, 
without evidence of neurologic involvement, listing of the 
spine, spasms, flare-ups, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  A left knee disability is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2004).

2.  The criteria for a low back disability rating in excess 
of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a November 2002 statement 
of the case, and a November 2004 supplemental statement of 
the case.  He was furnished with VCAA letters in July 2001 
and June 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The veteran 
did not respond to the June 2004 letter asking for additional 
medical evidence. 

All available records have been obtained and associated with 
the claims folder.  The veteran received VA examinations in 
March 2000, February 2002, March 2004, and May 2004.  In the 
June 2004 letter, the veteran was specifically advised to 
submit any pertinent evidence regarding his claim.

The veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background

Service medical records reflect that on entrance medical 
examination performed in November 1969, the veteran's lower 
extremities were clinically evaluated as normal.  In August 
1988, he was treated for complaints of left knee pain with no 
history of trauma.  An X-ray study of the left knee showed 
some degenerative joint disease.  The diagnostic assessment 
was left knee degenerative joint disease.  A May 1990 
treatment note reveals that there was full range of motion of 
the left knee, and a magnetic resonance imaging (MRI) scan 
showed no Baker's cyst, and a possible partial tear of the 
anterior cruciate ligament (ACL).  The diagnostic impression 
was resolving pain, with no Baker's cyst, no instability, and 
a normal ACL.  He was found fit for full duty.  On separation 
medical examination in September 1992, no abnormalities were 
noted with respect to the left knee.

A September 1995 VA outpatient treatment record reflects that 
the veteran reported that he had intermittent left knee pain 
for years.  The examiner noted that an X-ray study and MRI 
scan in 1992 were normal.  The diagnostic assessment was 
possible chondromalacia patella.  

VA outpatient treatment records dated from 1996 to 1999 
reflect treatment for low back pain and spasm, including 
after exacerbations incurred at work, and treatment for right 
knee pain.  A February 1998 VA outpatient treatment record 
reflects that the veteran was seen for complaints regarding 
his right knee.  On examination of both knees, the left knee 
had range of motion from 0 to 140 degrees, with no effusion 
or instability.  Anterior drawer sign was 2 to 3 millimeters, 
and McMurray's test was negative.

In an April 1999 rating decision, the RO established service 
connection for lumbosacral strain, rated 10 percent 
disabling, effective October 26, 1995, and also granted 
service connection for a right knee disability.

In February 2000, the veteran submitted a claim for an 
increased rating for his service-connected low back 
disability.

At a March 2000 VA back examination, the veteran complained 
of constant back pain.  He said he could not sleep due to the 
back pain.  He said the pain used to go up his spine and 
across the mid-back, but now it seemed to stay in the low 
back, right side more than left.  He was currently taking 
medication for his back disability.  He said his back pain 
increased with prolonged standing and decreased with use of a 
heat pad and medication, although the medication only reduced 
his pain by 50 percent.  He said he used a back brace.  He 
related that his current job involved a lot of standing, 
bending, and kneeling, and he was concerned that he would not 
be able to perform the duties of his job for much longer.  He 
said he could no longer play sports or take walks as he used 
to.  Range of motion of the lumbar spine was as follows:  
flexion to 80 degrees, extension to 30 degrees, right lateral 
flexion to 40 degrees, left lateral flexion to 30 degrees 
(with pain from 15 to 30 degrees), right rotation to 30 
degrees, and left rotation to 20 degrees (with pain from 0 to 
20 degrees).  There was no muscle spasm or apparent weakness.  
There was mild tenderness to palpation across the low back.  
There were no postural abnormalities or fixed deformities.  
The musculature of the back was well-developed and even.  On 
neurological examination, deep tendon reflexes were 2+ and 
symmetrical.  No sensory deficits were reported.  The gait 
was even, and revealed a normal heel-to-toe roll.  The 
diagnoses were degenerative disc disease - symptomatic, L4/5 
disc bulge with minimal central stenosis, and L5/S1 small 
central disc protrusion without compression of neural 
structures.

At a March 2000 VA knee examination, the veteran's complaints 
primarily related to his right knee.  On examination of his 
left knee, there was full range of motion without discomfort, 
there was no swelling, and the knee was stable to varus and 
valgus stress.  A left knee disability was not diagnosed.

In a June 2000 rating decision, the RO granted a 20 percent 
rating for the service-connected low back disability, and 
recharacterized the disability as degenerative disc disease 
of the lumbar spine.

At a February 2002 VA back examination, the veteran 
complained of chronic daily back pain which occasionally 
radiated to the left flank but not into the lower 
extremities.  He denied lower extremity weakness, pain, 
paresthesias or bowel or bladder dysfunction.  The pain was 
not currently nocturnal, although it had been in the past.  
He had morning stiffness in the low back which lasted three 
to four minutes.  He said he took Naproxen daily without 
relief.  He reported that he had flare-ups which occurred two 
to three times per week, lasted 15 to 30 minutes, and 
required him to lean or lie on a hard surface while he was at 
work.  The only precipitating factor was sit-ups, and 
alleviating factors included flexing the lumbar spine or 
pressing his fist on his lumbar spine.  There was no 
additional limitation of function.  He wore a weight belt for 
exercising.  He worked as a security guard.  

Range of motion of the lumbar spine was as follows:  flexion 
to 90 degrees, extension to 50 degrees, left lateral flexion 
to 50 degrees, right lateral flexion to 60 degrees, and 
normal lateral rotation.  There was pain at 65 degrees of 
flexion, and pain in the right sacroiliac joint with 50 
degrees of extension.  There was no additional limitation.  
There was mild to moderate spasm of the thoracolumbar 
paraspinal musculature.  There was tenderness to palpation of 
the lumbar spinous processes.  There was a straightened 
lumbar curve.  The back musculature was normal in bulk but in 
mild to moderate spasm.  Strength was +5/5, and deep tendon 
reflexes were +3/3 generally and bilaterally.  The diagnosis 
was degenerative joint disease of the lumbar spine.

At a February 2002 VA knee examination, the veteran 
complained of bilateral knee pain.  With respect to the left 
knee, he complained of left knee tingling, cramping, and 
occasional swelling for the past year.  He said he was 
occasionally unable to bear weight with the left knee.  A 
February 2002 X-ray study showed minimal degenerative joint 
disease of the left knee.  The pertinent diagnosis was 
bilateral degenerative joint disease of the knees.

An April 2002 VA outpatient treatment record reflects that 
the veteran complained of chronic bilateral knee pain, and 
chronic intermittent lumbar pain.  The pertinent diagnoses 
were chronic low back pain with myofascial component, and 
patellar femoral syndrome.

At an October 2002 RO hearing, the veteran reiterated many of 
his assertions.  He said he had constant back pain, and also 
had back spasms which sometimes woke him up at night.  He 
said his pain medication did not help.  He contended that his 
VA examination did not adequately reveal the level of back 
pain he had.  He reported that he had pain on moving his 
back.  He said he had not missed work due to back pain 
because he needed to work, and instead he dealt with the 
pain.  He contended that a 60 percent rating was warranted 
for his service-connected back disability.  He testified that 
he had problems with both knees in service, but his right 
knee was worse at that time.  He said that recently, he had 
been babying his right knee so much that he had been putting 
more pressure on his left knee, which was making it worse.  
He essentially contended that his left knee disability was 
incurred in service but that his right knee disability was 
making it worse.  

By a statement dated in December 2002, the veteran said that 
due to his back disability, he could not stand for any length 
of time, and could not get a well-paying job because most 
such jobs required a lot of standing or walking.  He said he 
had constant bilateral knee pain.

Subsequent VA outpatient treatment records reflect treatment 
for knee and back pain.  A September 2003 record reflects 
treatment for bilateral patello-femoral syndrome.  A December 
2003 note reflects that the veteran complained of chronic 
intermittent low back pain, which was level 2 on a scale of 1 
to 10.  He said his pain went up to a level 6 or 7.  He 
currently drove a school bus and was stiff after prolonged 
sitting.  He said that self-treatment with Aleve was helpful.  
On examination, there was full active range of motion, 
straight leg raising tests were negative, deep tendon 
reflexes were 2+ patellar, and there was mild tenderness in 
the right upper gluteus with palpation.  The pertinent 
diagnoses were mechanical-type low back pain, 
chronic/intermittent, and patellar femoral syndrome.


At a March 2004 VA examination, the veteran complained of 
back pain, and said that he had increased pain after sitting 
for an hour.  Range of motion of the lumbar spine was as 
follows:  forward flexion to 80 degrees, backward extension 
to 25 degrees, right lateral flexion to 25 degrees, left 
lateral flexion to 15 degrees, right rotation to 25 degrees, 
and left rotation to 40 degrees.  The examiner noted that all 
motions were normal except right lateral flexion and 
bilateral rotation.  The veteran complained of stiffness on 
instituting flexion and extension in the lumbar spine and 
pain and discomfort in the paralumbar musculature of the 
lumbar and lumbosacral areas on side bending and rotation in 
both directions.  Straight leg raising was performed to 70 
degrees on the left and to 75 degrees on the right 
accompanied by pain in the hamstrings bilaterally when going 
beyond 45 degrees.  The examiner noted that normal straight 
leg raising was to at least 80 degrees.  

The examiner noted considerable spasm and pain at the 
lumbosacral junction which was palpable and appeared more 
pronounced on the left.  There was also considerable 
tenderness, discomfort, and spasm in the muscles attaching to 
the ischial tuberosity on the left.  An X-ray study of the 
lumbar spine showed negligible degenerative changes with tiny 
osteophytes at several levels.  There was partial loss of L5-
S1 disc space posteriorly.  An X-ray study of the left knee 
was normal.  An electromyography was not ordered as the 
veteran's neurological findings were negative.  The pertinent 
diagnoses were degenerative joint disease of the right knee, 
chronic strain/sprain of the left knee compensatory and 
secondary to right knee problems, chondromalacia patellae, 
bilateral, worse on the right, chronic lumbar and lumbosacral 
strain/sprain with mild restriction of rotation bilaterally 
and restriction of side bending to the left, and mild 
degenerative disc disease of the lumbar spine.  The examiner 
opined that the left knee disability was service-related in 
that it was a compensatory problem resulting from the right 
knee problem.  He concluded that it was as likely as not that 
the left knee disability was caused and further aggravated by 
the right knee problem.

At a May 2004 VA examination of the left knee, the veteran 
reported that he was able to work full-time driving a bus.  
The examiner noted that both of the veteran's lower legs had 
a slightly inward bow to them.  The diagnostic impression was 
bilateral knee pain, right greater than left.  He stated that 
there were minimal objective findings of knee pathology.

Analysis

Service Connection for a Left Knee Disability 

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of an established service-connected disability.  
38 C.F.R. § 3.310(a) (2004).  

The veteran was treated for left knee pain on a few occasions 
in service.  A 1988 X-ray study showed some degenerative 
joint disease of the left knee.  However, the most recent VA 
x-rays showed no evidence of arthritis of the left knee.  

In March 2004, a VA examiner diagnosed chronic strain/sprain 
of the left knee compensatory and secondary to right knee 
problems, and bilateral chondromalacia patellae.  The 
examiner opined that it was as likely as not that the left 
knee disability was caused by the veteran's right knee 
disability.  The evidence of record does not contradict this 
opinion.  Accordingly, service connection for the left knee 
disability is warranted.

Increased Rating for Degenerative Disc Disease of the Lumbar 
Spine

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

The RO has rated the veteran's degenerative disc disease of 
the lumbar spine as 20 percent disabling.  The RO initially 
assigned a 20 percent rating under the old rating criteria of 
Diagnostic Code 5293, and continued this rating under the 
revised rating criteria.

The old criteria, in effect prior to September 23, 2002, 
provided that intervertebral disc syndrome is rated 10 
percent when mild.  It is rated 20 percent when moderate, 
with recurring attacks.  It is rated 40 percent rating when 
severe, with recurring attacks and intermittent relief.  A 60 
percent rating requires pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the old rating criteria, in effect prior to September 
26, 2003, limitation of motion of the lumbar spine is rated 
10 percent when slight, 20 percent when moderate, and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Under the old rating criteria, in effect prior to September 
26, 2003, lumbosacral strain is rated 10 percent when there 
is characteristic pain on motion.  It is rated 20 percent 
when there is muscle spasm on extreme forward flexion, and 
unilateral loss of lateral spine motion in the standing 
position.  It is rated 40 percent when severe, with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

The new rating criteria, effective September 26, 2003, 
provide a general rating formula for diseases and injuries of 
the spine.  Under this formula, a 20 percent rating requires 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. (2004).  Any 
associated objective neurologic abnormalities are to be 
evaluated separately, under an appropriate diagnostic code.  
Id., Note 1.

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002 (67 Fed. Reg. 54345- 
54349 (2002)), and September 26, 2003 (68 Fed. Reg. 51454 
(2003)).  Under the new criteria, intervertebral disc 
syndrome is rated based on separate manifestations, combined 
under 38 C.F.R. § 4.25, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2003).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2003) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
are also related considerations.

The medical evidence includes multiple VA examinations from 
2000 to 2004, and numerous treatment records since service.  
The medical records and VA examinations reflect that the 
veteran has consistently complained of low back pain, which 
was worse after prolonged standing or sitting, and that 
spasms and tenderness have been objectively noted.  At a 
March 2004 VA examination, the veteran's neurological 
findings were negative.  Range of motion of the lumbar spine 
was as follows:  forward flexion to 80 degrees, backward 
extension to 25 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 15 degrees, right rotation to 25 
degrees, and left rotation to 40 degrees.  The examiner 
interpreted these findings as a mild restriction of rotation 
bilaterally and restriction of side bending to the left.

With regard to the old criteria of Diagnostic Code 5293, the 
evidence does not demonstrate that the veteran has severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A higher rating is therefore not 
warranted under this code.  A higher rating is also not 
warranted under the old rating criteria of Diagnostic Code 
5292 or 5295, as limitation of motion is no more than 
moderate, and as there is no evidence of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion.

With regard to the new criteria of Diagnostic Code 5243, the 
veteran does not have the required duration of yearly 
incapacitating episodes for a higher rating, and separate 
ratings under orthopedic and neurological codes would not 
result in a combined rating higher than what could be 
assigned under the old version of Code 5293.  As indicated 
the recent VA examination showed no significant neurological 
findings.  Under the general rating formula for diseases and 
injuries of the spine, the evidence does not demonstrate that 
the veteran has favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.

In rendering this decision the Board has considered the 
functional impairment caused by pain as set forth in the 
DeLuca case.  However, in view of the current range of motion 
findings and the veteran's complaints, the Board finds that 
the pain related functional impairment is included in the 
current rating.

Under either the new or the old criteria, the manifestations 
of the veteran's low back disability do not exceed the 
criteria for a 20 percent rating.  As the preponderance of 
the evidence is against the claim for a higher rating for a 
low back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is granted.

An increased rating for degenerative disc disease of the 
lumbar spine is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


